Title: To Benjamin Franklin from Pierres, 27 June 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur,
            Paris, le 27 Juin 1783.
          
          Vous devez être étonné sans doute de ne point recevoir de ma part les Exemplaires des
            Constitutions de l’amérique que je vous ai promis le 20 du courant, jour que j’ai eu
            l’honneur de vous voir.
          En vous quittant j’ai été chez M. de Néville. On m’a montré le nouvel Embargo mis sur
            cet Ouvrage; c’est une Note que M. le Garde des Sceaux a écrite à côté de la permission,
            la voici: à condition que l’ouvrage passera encore sous les yeux
              de M. le Comte de Vergennes avant d’être distribué. On m’a dit qu’il étoit à
            propos que j’en envoyasse un Exemplaire à M. le Comte de Vergennes, c’est ce que j’ai
            fait en rentrant chez moi: j’y ai joint la Lettre dont je vous envoie copie. J’attends la réponse de ce Ministre pour la
            faire passer aussitôt à M. le Garde des Sceaux qui l’enverra à M. de Néville, pour enfin
            après tout cela m’autoriser à faire la distribution.
          Vous voyez, Monsieur, que Paris ne ressemble point dutout à Philadelphie, & qu’il
            nous faudroit ici un second Franklin, s’il pouvoit en exister deux, pour nous délivrer
            de toutes ces entraves, entraves que je ne puis ni ne dois condamner, puisque je suis
            citoyen.
          Cela ne m’empêche pas, Monsieur, de faire en attendant relier & brocher, & je
            serois en état actuellement de vous livrer tous vos Exemplaires, si les Reglemens
            auxquels je suis assujetti m’en donnoient la liberté. Aussitôt que je serai dégagé de
            toutes les entraves que je viens de vous détailler, j’aurai l’honneur de vous en faire
            part.
          Je suis avec un profond respect, Monsieur, Votre très-humble & très-obeissant
            Serviteur
          
            Pierres
            M. Franklin.
          
        